Title: To George Washington from Jonathan Trumbull, Jr., 15 November 1783
From: Trumbull, Jonathan, Jr.
To: Washington, George


                  
                     Sir
                     Lebanon 15th Novemr 1783
                  
                  It may be a matter of Curiosity to your Excellency to see the Address of Governor Trumbull to the Genl Assembly and Freemen of the State, declining any further Election to public Office.  As such I take the Liberty to enclose it to you, with the reply of the Legislature on the occasion.
                  To shew your Excellency the cautious Jealousy of our Legislature, which takes its tone from the people, & has arisen to a pitch of very extraordinary Excess, I enclose also a paragraph, which was reported by a Committee of the Genl Assembly as part of their reply; but which was rejected by the lower House of Assembly, lest, by adopting it, they should seem to convey to the people an Idea of their concurring with the political sentiments contained in this address— so excessively jealous is the spirit of this State at present, respecting the powers and the engagements of Congress: arising principally from their aversion to the half-pay &Commutation granted to the army.  principally I say arising from this Cause; because it is but too true that some few are wicked enough to hope that, by means of this clamor, they may be able to rid themselves of the whole public Debt; by introducing so much confusion & disorder into public Measures, as shall eventually produce, a general abolition of the whole.  lamentable as this Idea is, I fear the sentiment is but too growing a one: what from the interested motives of some, and the wicked designs of others, there is too much reason to apprehend its prevalence.But providence is wise—and that same divine Superintendence which has so remarkably watched over our Revolution, will, I trust still guard us from the machinations of wicked Men, and prevent the fatal Consequences of the ill-judged policy of interested and designing ones.
                  You will pardon me Sir! for troubling you with this gloomy Tale.  For myself, I have not lost my confidence in the final Issue of our political Establishment; and your Excellency’s firmness & resolution, I know to be superior to any desponding Ideas:  I give it to you, as the present Temper of the people only, which, tho’ for a time misled by the artfull, interested& contracted Views of the designing part of the Community, too many of whom, mounted upon the hobby horse of the Day, have rode into confidence, yet must take a turn soon, overcome by the superior good sense of the virtuous part of the public, some of whom already begin to perceive the Delusion.
                  Our Assembly, who did nothing in their last sessions, stand adjourned to January—the popular Clamor against Commutation, which alone prevented a compliance with the recommendations of Congress, is on the decline; and it is hoped that the next Assembly, following the Example of Massachusetts, will pass the Impost without restriction.
                  I expect this will reach your Excellency at your own seat— the long wished-for place of your retreat from public Cares & Business.  In this happy retirement, may you enjoy many pleasant Days & Years of unenvied felicity, partaking every domestic & social happiness that your exalted Virtues & Merits so justly intitled you to.  May I beg your Excellency to present my most respectful Compliments & Regards to Mrs Washington, for whose health & future happiness I feel a very particular desire.  With the most respectful attachment and sincere Regard, I have the Honor to be, Sir, Your Excellency’s Most Obedient and Obliged humble Servant
                  
                     Jonathan Trumbull, Junr
                  
                  
                     P.S.  I have in charge to convey to you the Governor’s very sincere Respects & Compliments— with his earnest Wishes for your future Health, prosperity, & every felicity.
                  
               